Citation Nr: 0604224	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  99-12 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than November 
21, 1996, for the assignment of a 70 percent disability 
rating for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than November 
21, 1996, for the assignment of a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  

3.  Entitlement to an increased rating for bronchitis, 
evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

J. Fussell, Counsel






INTRODUCTION

The veteran had active service from August 1965 to April 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 1998 by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO) which increased a 50 percent 
disability rating for PTSD to 70 percent, and granted a TDIU 
rating.  The RO assigned effective dates of May 14, 1997, for 
both.  

In January 2001 the Board remanded the case to obtain the 
veteran's Chapter 31 vocational rehabilitation folder and 
associate it with the claims folder.  

A February 2003 Board decision granted an effective date of 
November 21, 1996, to a 70 percent rating for PTSD and for a 
TDIU rating.  That decision was appealed to The United States 
Court of Appeals for Veterans Claims (Court).  Pursuant to a 
March 2004 joint motion of the parties, the Court in March 
2004 vacated that part of the February 2003 Board decision 
that denied effective dates prior to November 21, 1996, and 
remanded the appeal for readjudication consistent with the 
joint motion.  

In May 2004 the veteran was notified that effective July 28, 
2003, VA had revoked the authority of his attorney to 
represent VA claimants and that the Board and other VA 
organizations could no longer recognize that attorney as the 
veteran's representative.  The veteran was informed that he 
could represent himself, appoint an accredited veteran's 
service organization (VSO) to represent him or appoint a 
different private attorney or agent to represent him.  He was 
given 30 days to appoint another representative.  He was told 
that if he wished to represent himself he was to sign on the 
line provided on the last page of that letter and return it.  
If he wanted a VSO as a representative, he could fill out an 
enclosed VA Form 21-22 and return it.  If he wanted another 
attorney or accredited agent, he was to have the attorney or 
agent fill out the enclosed VA Form 22a, have it signed by 
both himself and his attorney or agent, and return it.  

The Board remanded the case in October 2004 to, in part, 
obtain medical records underlying the veteran's award of 
Social Security Administration (SSA) disability benefits and 
compliance with The Veterans Claims Assistance Act of 2000 
(VCAA).  

Also, in October 2004 the VA Appeals Management Center (AMC) 
informed the veteran that VSOs were available to help 
veterans with their claims and could help him with questions 
about his claim and act on his behalf.  He was provided with 
a list of some available VSOs and where to find a more 
complete list of available VSOs.  

However, the veteran has never responded to the May 2004 or 
October 2004 notifications.  

The case has now been returned to the Board.  

REMAND

Historically, a June 1971 rating decision granted service 
connection for residuals of a fracture of the right clavicle, 
for multiple right rib fractures, and for bronchitis.  Each 
was assigned a noncompensable disability rating, all 
effective as of April 2, 1971.  

A July 1987 rating decision granted service connection for 
PTSD and assigned an initial 10 percent disability rating, 
both effective from date of receipt of a reopened claim for 
service connection for PTSD on February 15, 1987.  The 
veteran initiated an appeal of that decision by filing a 
Notice of Disagreement (NOD) in September 1987, seeking both 
a higher disability rating and an earlier effective date for 
service connection.  

A November 1988 Board decision denied an effective date 
earlier than February 15, 1987, for service connection for 
PTSD and another Board decision of that same date remanded 
the claim for an increased rating for PTSD to evaluate the 
disorder in accordance with newly created rating criteria 
under Diagnostic Code 9411.  

A June 1990 Board decision granted a 30 percent disability 
rating for service-connected PTSD and this grant was 
effectuated by an August 1990 rating decision and made 
effective February 25, 1987 (date of the initial grant of 
service connection for PTSD).  

After the veteran perfected an appeal from an October 1991 
rating decision which confirmed and continued the 30 percent 
PTSD rating, an April 1992 rating decision granted a 50 
percent rating for PTSD, effective September 10, 1991, (date 
of VA psychiatric rating examination) and the veteran was 
notified by letter the next month that this was a full grant 
of the benefit sought on appeal and, so, the RO was 
withdrawing the veteran's NOD without further review.  

In this regard, the Board notes that the Court has held that 
the grant of a higher rating during this appeal does not 
represent a total grant of the benefit sought, i. e., a 
maximum schedular rating.  See AB v. Brown, 6 Vet. App. 35, 
39 (1993) (decision dated October 6, 1993, as amended 
November 19, 1993).  However, that AB, Id., was rendered 
after the April 1992 rating decision and May 1992 
notification by the RO.  Generally, precedential decisions of 
the Court do not have retroactive application, which in this 
case means that the holding in AB, Id., is not applicable 
with respect to the April 1992 rating decision.  So, that 
appeal did not remain pending after the grant of a 50 percent 
disability rating for PTSD.  Generally see VAOPGPREC 9-94 and 
10-94.  

Subsequently, the veteran perfected a timely appeal from an 
August 1993 rating decision that confirmed and continued a 
noncompensable rating for bronchitis.  During that appeal, a 
December 1993 rating decision then granted a 10 percent 
disability rating for bronchitis, effective March 10, 1993 
(raising the combined disability rating from 50 percent [for 
the service-connected PTSD] to 60 percent) effective March 
10, 1993.  The veteran was notified of that rating decision 
by letter of January 1994 and informed by the RO that because 
this was a "complete grant of benefits sought, your [NOD] is 
being withdrawn without further review."  

However, that December 1993 decision was rendered after the 
decision of the Court in AB, Id.  So, that appeal did, in 
fact, remain pending after the grant of a 10 percent 
disability rating for bronchitis.  Generally see AB v. Brown, 
6 Vet. App. 35, 39 (1993) and VAOPGPRECs 9-94 and 10-94.  

A December 1998 rating decision granted an increase from 50 
percent to 70 percent for service-connected PTSD and granted 
a TDIU rating as well as basic eligibility to Dependents' 
Educational Assistance, all effective May 14, 1997.  

A December 2001 rating decision granted service connection 
for diabetes mellitus, type II, and assigned an initial 20 
percent disability rating, both effective May 16, 2001.  

A November 2002 rating decision granted service connection 
for sleep apnea (as secondary to service-connected 
bronchitis) and assigned an initial 50 percent disability 
rating, both effective May 16, 2001.  Service connection was 
also granted for status post lumbar injury with degenerative 
disc disease (DDD) and degenerative changes, which was 
assigned an initial disability rating of 40 percent, both 
effective May 16, 2001.  Further, service connection was 
granted for diabetic neuropathy of the left lower extremity 
and of the right lower extremity, each being assigned initial 
disability ratings of 20 percent, also effective May 16, 
2001.  However, service connection for a disorder of the 
liver, to include hepatitis C, was denied.  

In the February 2003 Board decision it was found that there 
was an April 15, 1997, informal claim consisting of a VAOPT 
record of that date which contained a notation that the 
veteran's representative had reopened "his PTSD claim for an 
increase."  The informal claim was subsequently perfected by 
filing a formal claim on May 14, 1997.  It was found that the 
veteran was entitled to an earlier effective date for a 70 
percent rating for PTSD under 38 C.F.R. § 3.400(o)(2), 
because it was factually ascertainable by the objective 
medical evidence that he became 70 percent disabled due to 
this service-connected PTSD as of November 21, 1996, the date 
of a private treatment record showing that he was 
experiencing elevated psychiatric symptomatology and this 
date was within one year prior to claim.  

In the February 2003 Board decision it was found that the 70 
percent rating assigned for PTSD and the opinion of the VA 
examiner presented on examination in April 1998 essentially 
formed the basis for the RO's granting of a TDIU.  For the 
same reasons for granting an earlier effective date for the 
70 percent rating for PTSD, it was found that the veteran's 
April 15, 1997, informal claim for a TDIU rating was 
perfected by filing a formal claim on May 14, 1997.  
Therefore, the date on which it is factually ascertainable 
that he was totally disabled due to his service-connected 
disabilities was November 21, 1996, when it was shown that he 
was experiencing elevated psychiatric symptomatology.  

The February 2003 Board decision noted that in November 1997 
the Social Security Administration (SSA) deemed the veteran 
to have been disabled by PTSD, bipolar disorder, chronic 
obstructive pulmonary disease, hepatitis C, Type II diabetes 
mellitus, a skin disorder, hearing loss, obesity, and a 
history of alcohol and drug abuse as of March 2, 1993.  As to 
any contention that VA should adopt this date as the 
effective dates for a 70 percent PSTD rating and a TDIU 
rating, while the determination of the SSA was certainly 
probative evidence, SSA regulations and administrative 
decisions, including its factual conclusions regarding the 
date on which the veteran became unable to work, were not 
binding on VA or the Board.  Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991).  In fact, the SSA determined that the 
veteran was unable to work as of March 1993 due to 
occupational impairment relating to many disabilities for 
which he was not service-connected at that time.  While his 
service-connected psychiatric and respiratory disabilities 
certainly contributed to his level of occupational impairment 
in March 1993, his impairment was also the result of his 
numerous nonservice-connected disorders that contributed to 
his occupational impairment.  In any case, he did not meet 
the criteria under VA regulation 38 C.F.R. § 4.16 for a TDIU 
rating at that time and, furthermore, his informal claim for 
a TDIU was not received by VA until April 15, 1997.  

Following the February 2003 Board decision a June 2003 rating 
action effectuated the grants of earlier effective dates for 
a 70 percent rating for PTSD and for a TDIU rating, both 
effective November 21, 1996.  

Pursuant to a March 2004 joint motion of the parties, the 
Court in March 2004 vacated that part of the February 2003 
Board decision that denied effective dates prior to November 
21, 1996 and remanded the appeal for readjudication 
consistent with the joint motion.  

The Board remanded the case in October 2004 to, in part, 
obtain medical records underlying the veteran's award of SSA 
disability benefits and compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  

However, upon further review, the Board finds that the appeal 
from the August 1993 rating decision which denied a 
compensable rating for bronchitis, although subsequently 
increased to 10 percent during the appeal, is unresolved 
because there has been no final Board decision.  In this 
regard, if an increased rating to 30 percent were to be 
granted, then such a 30 percent rating for bronchitis 
combined with a 50 percent rating for PTSD would meet the 
schedular criteria for a TDIU rating under 38 C.F.R. 
§ 4.16(a) (since a 50 percent and a 30 percent rating would 
combine to 70 percent under 38 C.F.R. § 4.25) and, so, 
possibly entitle the veteran to an earlier effective date for 
a TDIU rating.  

Because the date of the informal claim, date of the formal 
claim, and date it was factually ascertainable that there was 
an increase in psychiatric symptomatology, for purposes of 
effective date for a 70 percent PTSD rating and for a TDIU 
rating are the same, consideration of entitlement to an 
earlier effective date for a 70 percent disability rating for 
PTSD will be deferred.  

Accordingly, the case is remanded for the following actions:

1.  Schedule the veteran for an appropriate VA 
medical examination to assess the severity of his 
service-connected bronchitis.   
 
All necessary testing should be done, to include 
pulmonary function tests (PFTs) and any other 
appropriate testing.  The examiner should review 
the results of any testing prior to completion of 
the examination report.   

The results of any PFT should be recorded in the 
appropriate manner for rating purposes, to 
include 
    a) the percentage of predicted of FEV-1; 
    b) the percentage of predicted of FEV-1/FVC
    c) the percentage of predicted of DLCO (SB).  

The examiner should also determine whether the 
veteran has:
    a) cor pulmonale (right heart failure), or; 
    b) right ventricular hypertrophy, or; 
    c) pulmonary hypertension (shown by Echo or 
cardiac 
    catheterization), or; 
    d) episode(s) of acute respiratory failure, 
or; 
    e) a requirement of outpatient oxygen therapy; 
and 
f) the maximum exercise capacity as measured 
by oxygen consumption with cardiac or 
respiratory limitation.  

If no opinion can be rendered, an explanation 
should be set forth.   
 
The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers are 
provided.  

It is absolutely imperative that the examiner has 
access to and reviews the claim folders for the 
veteran's pertinent medical history.  The 
examiner is asked to indicate that he or she has 
reviewed the claim folders.  

2.  Thereafter, review the claim files.  If any 
development is incomplete, or if the examination 
report does not contain sufficient information, 
take corrective action before readjudication.  38 
C.F.R. § 4.2 (2003); Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  Thereafter, readjudicate the claim for an 
increased rating for bronchitis under both the 
old and the new schedular rating criteria which 
became effective in 1996.  

Also, readjudiate the claims for an effective 
date earlier than November 21, 1996, for a 70 
percent disability rating for PTSD and for a TDIU 
rating.  

4.  If the benefits remain denied, send the 
veteran and his representative, if he should 
choose to obtain the services of a 
representative, an appropriate Supplemental 
Statement of the Case (SSOC).  Also, provide an 
appropriate period of time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

